DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 03/03/2021.  Claims 1 and 13 have been amended.  Claims 1-13 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 03/03/2021, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
However, upon further search and consideration in light of the amendment to the claims, claims 1-13 are now in condition for allowance, are considered novel and non-obvious over the prior art and therefore are allowed.





Allowable Subject Matter
Claims 1-13 are allowed.

	The Applicant's reply make evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks filed on 03/03/2021 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.

Notable Prior Art:
Akcasu et al. (US 2015/0128823 A1 herein Akcasu): Akcasu teaches the hardware in the pod 10 includes an observation system, such as a plurality of cameras and/or infrared sensors 14 mounted in the nose 16, a control system 18 that is coupled to digital outlets of the cameras/sensors 14 to store and forward digital image information, a locator system, such as a GPS unit 20 that is operative to accurately collect the geographic location and altitude position of the pod 10, a communication system such as a transmitter 22 that collects image data and position data and transmits the data as intelligence to a remote receiver, a parachute 24, typically in the base of the pod 10, for suspending the pod 10 over a target area, including a parachute launcher 26, optionally triggered by the GPS unit 20 or an accelerometer 28, under control of the control module 18, a standard explosive propellant unit 12 in the base of the pod 10 for launching the pod 10, air brakes 30, 32, including the deployable parachute chamber cover 34, for slowing the pod 10 in preparation for deploying the parachute 24, and a charge unit 36 for destroying the pod for security purposes. 
	These teachings of Akcasu differ and fall short of the present application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL G GONZALES/Primary Examiner, Art Unit 2648